          Case 2:19-cv-01197-JCM-BNW Document 84 Filed 04/13/21 Page 1 of 5




 1 DICKINSON WRIGHT PLLC
   MICHAEL N. FEDER (Nevada Bar No. 7332)
 2 Email: mfeder@dickinson-wright.com
   3883 Howard Hughes Pkwy., Suite 800
 3 Las Vegas, Nevada 89169
   Tel: (702) 550-4400
 4 Fax: (844) 670-6009

 5 MINTZ & GOLD LLP
   PETER GUIRGUIS (Admitted Pro Hac Vice)
 6 Email: guirguis@mintzandgold.com
   SCOTT KLEIN (Admitted Pro Hac Vice)
 7 Email: klein@mintzandgold.com
   600 Third Avenue
 8 New York, NY 10016
   Tel: (212) 696-4848
 9 Fax: (212) 696-1231

10 Attorneys for Plaintiff/Counterdefendant Venetian Casino Resort, LLC
   and Counterdefendant Interface Group-Nevada, Inc.
11
                               UNITED STATES DISTRICT COURT
12                                    DISTRICT OF NEVADA
13   VENETIAN CASINO RESORT, LLC, a                  Case No. 2:19-cv-01197-JCM-DJA
     Nevada limited liability company,
14
                   Plaintiff,
15   v.                                                  STIPULATION AND [PROPOSED]
                                                         ORDER FOR AN EXTENSION OF
16   ENWAVE LAS VEGAS LLC, a Delaware                 TIME FOR ENWAVE TO SUPPLEMENT
     limited liability company,
17                                                   RESPONSES TO DISCOVERY REQUESTS,
                 Defendant.                          FOR VCR AND INTERFACE TO RESPOND
18   ____________________________________             TO GCS’S AMENDED COUNTERCLAIM,
                                                     AND FOR VCR AND INTERFACE TO FILE
19   ENWAVE LAS VEGAS LLC, a Delaware                  THEIR REPLY IN SUPPORT OF THEIR
     limited liability company,                               MOTION TO STRIKE
20
                   Counterclaimant,
21   v.                                                       [SECOND REQUEST]
22   VENETIAN CASINO RESORT, LLC, a
     Nevada limited liability company, and
23   INTERFACE GROUP-NEVADA, INC., a
     Nevada corporation,
24
                   Counterdefendants.
25

26

27

28
                                                 1
              Case 2:19-cv-01197-JCM-BNW Document 84 Filed 04/13/21 Page 2 of 5




 1       GRAND CANAL SHOPS II, LLC, a
         Delaware limited liability company,
 2
                      Counterclaimant,
 3
         v.
 4
         VENETIAN CASINO RESORT, LLC, a
 5       Nevada limited liability company,
 6                    Counterdefendant. 1
 7

 8

 9             Plaintiff/Counterdefendant VENETIAN CASINO RESORT, LLC, (“VCR”) and
10 Counterdefendant INTERFACE GROUP-NEVADA, INC. (“Interface,” collectively with VCR,

11 “Venetian Parties”), by and through their counsel of record the law firms of Dickinson Wright

12 PLLC and Mintz & Gold, LLP, Defendant/Counterclaimant ENWAVE LAS VEGAS LLC

13 (“Enwave”), by and through its counsel of record the law firms of Brownstein Hyatt Farber

14 Schreck, LLP and Baker Donelson Bearman Caldwell & Berkowitz, PC, and Intervenor GRAND

15 CANAL SHOPS II, LLC (“GCS”), by and through its counsel of record the law firms of King &

16 Spalding LLP and Santoro Whitmire, hereby stipulate and agree, subject to this Court’s approval,

17 pursuant to Local Rule 7-1 and Local Rule IA 6-1 to extend (a) the deadline for Enwave to

18 supplement its response to Venetian Parties’ discovery requests (deadline for initial responses

19 was March 22, 2021); (b) the deadline for the Venetian Parties to file a Reply in support of the

20 Motion to Strike GCS’s Counterclaim and to Revoke GCS’s Intervenor Status (“Motion to

21 Strike”) (current deadline is April 13, 2021); and (c) the deadline for the Venetian Parties to file

22 a response to GCS’s Amended Counterclaim (current deadline is April 13, 2021), as follows:

23             1.     On January 11, 2021, GCS filed its Counterclaim against Enwave (ECF No. 68);
24             2.     On January 26, 2021, the Court approved the Parties’ Stipulated Discovery Plan
25 and Scheduling Order, providing for Enwave to respond and produce documents in response to

26
     1
    GCS’s counterclaim filing – to which this motion is addressed – has a plainly incorrect caption.
27 (Dkt. 68.) It incorrectly (and tellingly) states that VCR is the counterdefendant even though
   GCS’s sole claim is against Enwave. (Id.) GCS never listed Enwave listed as a
28
   counterdefendant. (Id.)
                                                      2
          Case 2:19-cv-01197-JCM-BNW Document 84 Filed 04/13/21 Page 3 of 5




 1 the Venetian Parties’ discovery requests by February 19, 2021 (ECF No. 72);

 2         3.       On February 1, 2021, the Parties filed a Stipulation and Proposed order for

 3 Extension of time for Enwave to respond to GCS’s Counterclaim (ECF No. 74) (“First

 4 Stipulation”);

 5         4.       On February 1, 2021, the Venetian Parties filed a Motion to Strike GCS’s

 6 Counterclaim and to Revoke GCS’s Intervenor Status (ECF No. 75);

 7         5.       The Court approved the First Stipulation, providing Enwave until February 11,

 8 2021, to respond to GCS’s Counterclaim (ECF No. 76);

 9         6.       On February 10, 2021, GCS filed its Amended Counterclaim (ECF No. 77);

10         7.       On February 16, 2021, GCS filed its Response to the Venetian Parties’ Motion to

11 Strike (ECF No. 78);

12         8.       Enwave then requested additional time to respond and produce documents in

13 response to the Venetian Parties’ Rule 34 discovery requests and the Venetian Parties, as a

14 professional courtesy, agreed to the same, contingent upon GCS agreeing to an extension of the

15 deadline for the Venetian Parties to file the Reply in support of the Motion to Strike and the

16 deadline to file any new motion to strike with respect to GCS’s Amended Counterclaim, to

17 which GCS agreed;

18         9.       On February 23, 2021, the parties filed a stipulation and proposed order to extend

19 (a) the deadline for Enwave to respond and produce documents in response to the Venetian

20 Parties’ Rule 34 discovery requests, and to respond to GCS’s Amended Counterclaim, to March

21 22, 2021; (b) the deadline for the Venetian Parties to file a response to GCS’s Amended

22 Counterclaim to April 13, 2021; and (c) the deadline for the Venetian Parties to file a Reply in

23 support of the Motion to Strike GCS’s Counterclaim to April 13, 2021. (ECF No. 79);

24         10.      On February 25, 2021, the Honorable Magistrate Judge Brenda Weksler approved

25 the parties’ February 23, 2021 stipulation (the “Stipulated Order”). (ECF No. 80.) To give the

26 Venetian Parties the opportunity to review Enwave’s document production prior to further

27 briefing, the Stipulated Order provided for (a) Enwave to respond and produce documents in

28 response to the Venetian Parties’ Rule 34 discovery requests, and to respond to GCS’s Amended
                                                     3
          Case 2:19-cv-01197-JCM-BNW Document 84 Filed 04/13/21 Page 4 of 5




 1 Counterclaim, by March 22, 2021; (b) for the Venetian Parties to file any motion to strike GCS’s

 2 Amended Counterclaim by April 13, 2021; and (c) for the Venetian Parties to file a Reply Brief

 3 in support of its Motion to Strike by April 13, 2021;

 4         11.     On March 22, 2021, Enwave filed its Answer to GCS’s Amended Counterclaim;

 5         12.     On March 22, 2021, Enwave also served responses and made a document

 6 production in response to the Venetian Parties’ discovery requests;

 7         13.     On March 23, 2021, a dispute arose regarding the sufficiency of the production,

 8 which the parties believe can be resolved with additional time for Enwave to serve a

 9 supplemental production rather than involving the Court at this juncture;

10         14.      Given the foregoing, and to give the Venetian Parties the opportunity to review

11 Enwave’s document production prior to further briefing, all parties have agreed to an extension

12 of the deadline for Enwave to supplement its response to the Venetian Parties’ Rule 34 discovery

13 requests to April 27, 2021. The parties have also agreed to extend the Venetian Parties’ deadline

14 to file any motion to strike GCS’s Amended Counterclaim and extending the Venetian Parties’

15 deadline to file a Reply Brief in support of its Motion to Strike to May 18, 2021;

16         15.     Accordingly, all parties hereby stipulate, subject to the Court’s approval, that: 1)

17 Enwave shall supplement its response to the Venetian Parties’ discovery requests by April 27,

18 2021; 2) the Venetian Parties shall file any motion to strike GCS’s Amended Counterclaim by

19 May 18, 2021; and 3) the Venetian Parties shall file any reply brief in support of their Motion to

20 Strike GCS’s Counterclaim and revoke GCS’s status as an intervenor by May 18, 2021. This is

21 the second request to extend the foregoing deadlines, and all parties submit that good cause

22 exists for these extensions and that they are not intended for purposes of delay.

23 //

24 //

25 //

26 //

27 //

28 //
                                                     4
           Case 2:19-cv-01197-JCM-BNW Document 84 Filed 04/13/21 Page 5 of 5




      DATED this 13th day of April, 2021.             DATED this 13th day of April, 2021.
 1
      DICKINSON WRIGHT PLLC                           BROWNSTEIN HYATT FARBER
 2                                                    SCHRECK, LLP
 3    /s Michael N. Feder_____________________        /s Matthew A. Woolf_________________
      MICHAEL N. FEDER, ESQ. (NBN 7332)                ADAM K. BULT, ESQ. (NBN 9332)
 4    3883 Howard Hughes Parkway, Suite 800            EMILY A. ELLIS, ESQ. (NBN 11956)
      Las Vegas, Nevada 89169                          100 North City Parkway, Suite 1600
 5                                                     Las Vegas, NV 89106-4614
      PETER GUIRGUIS, ESQ. (Pro Hac Vice)
 6    SCOTT KLEIN, ESQ. (Pro Hac Vice)                MATTHEW A. WOOLF, ESQ. (Pro Hac
      MINTZ & GOLD, LLP                               Vice)
 7    600 Third Avenue                                BAKER DONELSON BEARMAN
      New York, NY 10016                              CALDWELL & BERKOWITZ PC
 8                                                    201 St. Charles Avenue, Suite 3600
      Attorneys for Plaintiff-Counterdefendant        New Orleans, LA 70170
 9    Venetian Casino Resort, LLC and
      Counterdefendant Interface Group-Nevada, Inc.   Attorneys for Defendant-Counterclaimant
10                                                    Enwave Las Vegas LLC
      DATED this 13th day of April, 2021.
11
      SANTORO WHITMIRE
12
      /s Lawrence Slovensky
13    JAMES E. WHITMIRE, ESQ. (NBN 6533)
      10100 W. Charleston Blvd., Suite 250
14    Las Vegas, Nevada 89135
15    LAWRENCE SLOVENSKY, ESQ. (Pro Hac
      Vice)
16    KING & SPALDING LLP
      1180 Peachtree St. NE
17    Atlanta, GA, 30309
18    Attorneys for Intervenor-
      Defendant/Counterclaimant Grand Canal Shops
19    II, LLC
20

21                                            ORDER

22           IT IS SO ORDERED :on this7,_______
                                May      2021. day of __________________, 2021.
23
                                              ____________________________________
24
                                              Honorable Magistrate Judge Brenda Weksler
25                                            United States Magistrate Judge
     4843-9654-6789 v1 [65373-5]
26

27

28
                                                 5
